In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Lane, J.), dated February 23, 1996, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff failed to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants’ motion papers made out a prima facie case for summary judgment. The only proof submitted by the plaintiff in opposition to the motion for summary judgment was the affirmation of a chiropractor. Since the affirmation of a chiropractor does not constitute competent evidence (see, CPLR 2106; Feintuch v Grella, 209 AD2d 377), the plaintiff has failed to produce evidentiary proof in admissible form sufficient to defeat the defendants’ motion. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.